
	
		II
		111th CONGRESS
		1st Session
		S. 1688
		IN THE SENATE OF THE UNITED STATES
		
			September 17, 2009
			Mr. Bennett (for
			 himself, Mr. Enzi,
			 Mr. Bunning, and
			 Mr. Crapo) introduced the following bill;
			 which was read twice and referred to the Committee on Homeland Security and Governmental
			 Affairs
		
		A BILL
		To prevent congressional reapportionment distortions by
		  requiring that, in the questionnaires used in the taking of any decennial
		  census of population, a checkbox or other similar option be included for
		  respondents to indicate citizenship status or lawful presence in the United
		  States.
	
	
		1.Short titleThis Act may be cited as the
			 Fairness in Representation
			 Act.
		2.Citizenship or lawful
			 presence status on census questionnairesIn conducting the 2010 decennial census and
			 every decennial census thereafter, the Secretary of Commerce shall include, in
			 any questionnaire distributed or otherwise used for the purpose of determining
			 the total population by States, a checkbox or other similar option for
			 respondents to indicate citizenship status or lawful presence in the United
			 States.
		3.Prevention of
			 congressional reapportionment distortions
			(a)Adjustments To
			 prevent distortionsSection 141 of title 13, United States Code,
			 is amended—
				(1)by redesignating
			 subsection (g) as subsection (h); and
				(2)by inserting
			 after subsection (f) the following:
					
						(g)The Secretary
				shall make such adjustments in total population figures as may be necessary,
				using such methods and procedures as the Secretary determines feasible and
				appropriate, in order that those who are not United States citizens or are not
				lawfully present in the United States are not counted in tabulating population
				under subsection (b) for the purposes of apportionment of Representatives in
				Congress among the several States. Nothing in this subsection shall be
				construed to supersede section 195 of this
				title.
						.
				(b)Conforming
			 amendmentSection 22(a) of the Act entitled An Act To
			 provide for the fifteenth and subsequent decennial censuses and to provide for
			 apportionment of Representatives in Congress, of June 18, 1929 (2
			 U.S.C. 2a(a)), is amended by striking as ascertained under the
			 seventeenth and each subsequent decennial census of the population and
			 inserting as ascertained and reported under section 141 of title 13,
			 United States Code, for each decennial census of population.
			
